
	
		II
		111th CONGRESS
		2d Session
		S. 3277
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the American Recovery and Reinvestment Act of
		  2009 to reserve funds under the programs for payments to the Bureau of Indian
		  Education of the Department of the Interior for Indian
		  children.
	
	
		1.FindingsCongress finds that—
			(1)the Federal
			 Government has a unique and continuing trust relationship with, and
			 responsibility to, Indians for the education of Indians;
			(2)title XIV of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat.
			 279) established the State Fiscal Stabilization Fund, which includes programs
			 administered by the Department of Education for the purpose of advancing
			 education reform; and
			(3)the Bureau of
			 Indian Education of the Department of the Interior and tribal governments, many
			 of which operate tribal elementary and secondary schools, tribal colleges and
			 universities, early childhood education programs, and tribal education
			 departments, are ineligible to participate in the State Fiscal Stabilization
			 Fund programs due to an oversight in that Act (Public Law 111–5; 123 Stat.
			 115).
			2.Payments for
			 Indian children
			(a)State incentive
			 grantsSection 14006(a) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 283) is amended—
				(1)by redesignating
			 paragraph (2) as paragraph (3); and
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)Indian
				childrenAfter reserving
				funds under paragraph (1) for fiscal year 2010 and for each subsequent fiscal
				year for which funds are made available, the Secretary shall reserve at least 1
				percent, but not more than 5 percent, of the unobligated balance of the funds
				reserved under section 14001(c) to make a grant during fiscal year 2010 or the
				subsequent fiscal year to the Bureau of Indian Education of the Department of
				the Interior to carry out activities consistent with this section for Indian
				children under such terms and conditions as the Secretary of Education
				determines to be
				appropriate.
						.
				(b)Innovation
			 fundSection 14007(a) of
			 division A of the American Recovery and Reinvestment Act of 2009 (Public Law
			 111–5; 123 Stat. 284) is amended—
				(1)by redesignating
			 paragraph (3) as paragraph (4); and
				(2)by inserting after
			 paragraph (2) the following:
					
						(3)Indian
				childrenOf the amount
				available to carry out this section for fiscal year 2010 and for each
				subsequent fiscal year for which funds are made available, the Secretary shall
				reserve, from the unobligated balance of that amount, at least 1 percent, but
				not more than 5 percent, to make a grant to the Bureau of Indian Education of
				the Department of the Interior to carry out activities consistent with this
				section for Indian children under such terms and conditions as the Secretary of
				Education determines to be
				appropriate.
						.
				
